DISMISS; and Opinion Filed August 28, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00005-CV

                         PRISCILLA ALIA MCCURDY, Appellant
                                        V.
                              RANDY LIGGETT, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10001

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Carlyle
                                  Opinion by Justice Molberg
       Appellant has not filed her brief despite being cautioned that failure to file the brief by

August 26, 2019 would result in dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1).

Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                                   /Ken Molberg/
                                                   KEN MOLBERG
190005F.P05                                        JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PRISCILLA ALIA MCCURDY, Appellant                  On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-19-00005-CV        V.                       Trial Court Cause No. DC-17-10001.
                                                   Opinion delivered by Justice Molberg.
RANDY LIGGETT, Appellee                            Justices Myers and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee RANDY LIGGETT recover his costs of this appeal from
appellant PRISCILLA ALIA MCCURDY.


Judgment entered this 28th day of August, 2019.




                                             –2–